Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is responsive to Amendment filed on 06/16/2022. As directed by the Amendment, claims 1, 11, 13 and 17 have been amended, claims 2-5, 8, 9 and 16 have been canceled; new claims 21-25 have been added. As such, claims 1 ,6-7 and 10-15 and 17-25 are pending in the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Lincicum on 06/22/2022.
The application has been amended as follows (where underlining indicates insertion and strikethrough indicates deletion, and any claims not appearing below remain unchanged from the amended claim set filed 06/16/2022):
In claim 1, line 4, limitation “physiological data and nausea events that includes a user-specific” has been changed to --physiological data and nausea events from a population of users and a user-specific--.  
In claim 1, line 6, the limitation “selecting a customized treatment” has been changed to --obtaining a customized treatment--.
In claim 13, line 5 , limitation “physiological data and symptom events that includes a user-specific” has been changed to --physiological data and symptom events from a population of users and a user-specific--.  
In claim 17, line 5, limitation “physiological data and nausea events that includes a user-specific” has been changed to --physiological data and nausea events from a population of users and a user-specific--.
In claim 21, line 1, the limitation “wherein obtaining the indication of user relief” has been changed to –wherein the obtaining of the indication of user relief--.
In claim 22, line 3, the limitation “the associated treatment algorithm” has been changed to –an associated treatment--.
In claim 22, lines 5-6, the limitation “additional treatment algorithms” has been changed to –additional treatments--.
In claim 23, line 1, the limitation “wherein obtaining the indication of user relief” has been changed to –wherein the obtaining of the indication of user relief--.
	
Allowable Subject Matter
Claims 1, 6-7, 10-15 and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amended independent method claim 1 now required the steps of evaluating the one or more physiological parameters using aggregated history of physiological data and nausea events from a population of users and a user- specific history of physiological data and nausea events; based on the evaluation, obtaining an indication of nausea onset or of approaching nausea; based on the indication, selecting a customized treatment for the user, wherein the customized treatment characterizes at least a frequency, intensity, and duration o f a mechanical actuator. These amended method limitations overcame disclosure of references that were previously cited in the non-final rejection. In addition, because no references of record or reasonable combination thereof, could be found which disclose or suggest all feature of the claims or dependents therein, the claims allowed over prior arts.
Independent claims 13 and 17 are allowed for the similar reasons of allowing claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785